Title: To Benjamin Franklin from Robert Morris, 17 January 1784
From: Morris, Robert
To: Franklin, Benjamin


          
            Sir
            Philada January 17th. 1784
          
          Colo Harmar the Bearer of this Letter is just arrived from Annapolis charged with the Definitive Treaty Ratified by Congress with which he is to proceed for Paris in order to deliver the same to the Ministers who negotiated the Treaty, that the Ratifications may be exchanged— Congress have directed me to supply Colo Harmar with Money to defray his Necessary Expences, In Consequence of this Order I have advanced him Two Hundred Spanish Dollars here and now write to Mr. Grand Requesting that he may Supply such farther sum as you shall agree may be proper & necessary for the above purpose— I suppose His Excellency the President of Congress has Recommended Colo Harmar to your Notice— He has been a brave and deserving officer which alone will procure him your favorable Attention.
          
          I am Your Excellencys Most obedt & very humble servt.
          
            Robt Morris
            His Excellency Benjamin Franklin Esqre Minister Plenipotentiary &a. Passy
          
         
          Addressed: His Excellency / Benjamin Franklin Esqre / Minister Plenipotentiary &a / Paris
        